Citation Nr: 0308974	
Decision Date: 05/13/03    Archive Date: 05/20/03

DOCKET NO.  02-04 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Y. McLeod, Associate Counsel




INTRODUCTION

The veteran had active service from January 1944 to December 
1945.  He died in May 1995.  The appellant is his widow.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a March 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (the RO) in Houston, 
Texas, which denied the appellant's claim of entitlement to 
service connection for the cause of the veteran's death.  The 
appellant filed a timely notice of disagreement and the RO 
subsequently provided a statement of the case (SOC).  In 
March 2002 the appellant perfected her appeal, and the issue 
was subsequently certified to the Board.  


FINDINGS OF FACT

1.	According to the official certificate of death, the 
veteran's death in May 1995 was caused by a 
cardiopulmonary arrest due to congestive heart failure due 
to arteriosclerotic cardiovascular disease.

2.	At the time of his death, the veteran was service-
connected for otitis externa, evaluated as 10 percent 
disabling.

3.	Cardiovascular disease was not present during service, and 
was not manifested until many years after his discharge 
from service in 1945.  

4.	The claim for service connection for the cause of the 
veteran's death is not supported by competent medical 
evidence demonstrating a causal relationship between his 
military service, or any disability related thereto, and 
his death.

CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to the veteran's death.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records are silent for any complaint, 
treatment, or diagnosis of any cardiovascular or heart 
disorder.  

The veteran's induction examination indicated normal heart 
and blood vessels.  His blood pressure was 140/60 and chest 
X-rays were negative.  Photofluoroscopic examinations were 
conducted of the veteran's heart in January, June, and 
November 1944, and December 1945; all were negative.  

In April 1946 the veteran was hospitalized at Brooke Hospital 
Center for a collapsed right lung.  

The RO granted the veteran service connection for otitis 
externa, evaluated as 10 percent disabling, in July 1946.  
The veteran was afforded periodic VA examinations from 1947 
to 1956.  Each examination report was negative for any heart 
or cardiovascular abnormality.  

The veteran died in May 1995.  The death certificate 
indicates that the cause of death was cardiopulmonary arrest, 
due to congestive heart failure, due to arteriosclerotic 
cardiovascular disease.  According to the death certificate, 
the veteran was in cardiac arrest for approximately three 
minutes before death.  He had been diagnosed with congestive 
heart failure for three years and ASCVD for thirty years.  

The Santa Rosa hospital indicated that it could not locate 
any records pertaining to the veteran.  Dr. C.L. Kopecky 
indicated that he had treated the veteran for heart disease 
and that the veteran had a permanent pacemaker.  However, his 
office was also unable to locate any treatment records 
pertaining to the veteran.  

The appellant submitted lay statements from the veteran's 
friends and family, who indicated they remembered that he 
suffered from rheumatic fever as a teenager and 
cardiovascular disease as an adult.  

In October 2001 a VA examiner reviewed the veteran's claims 
folder and opined as to the relationship, if any, between his 
military service and his death.  The examiner opined that 
none of the veteran's cardiovascular disorders that led to 
his death were caused by his rheumatic fever as a child.  
More specifically, the examiner concluded that the veteran's 
rheumatic fever was not aggravated by active military 
service.  Furthermore, the examiner noted that there was no 
indication that a trauma to the veteran's chest in service 
had caused or aggravated any pre-existing cardiovascular 
condition.  Lastly, the examiner indicated that the veteran's 
collapsed lung in 1946 did not in any way contribute to, or 
proximately cause his death in 1995.  

The appellant has also submitted Internet research and 
medical reports on photofluorographic x-rays and pneumothorax 
(collapsed lung).  There is no indication that any of the 
authors ever examined the veteran or his claims folder.  


II.  Analysis

A.  Preliminary Matters

In November 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which substantially amended the provisions of 
chapter 51 of title 38 of the United States Code, concerning 
the notice and assistance to be afforded to claimants in 
substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (now codified as amended at 38 U.S.C.A. § 5103 
(West 2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2002).  The recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001).  In addition, VA has published new regulations to 
implement many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)).

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, supra; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases that had been decided by the Board before the 
VCAA, but were pending in Court at the time of its enactment.  
However, the U.S. Court of Appeals for the Federal Circuit 
has held that only section 4 of the VCAA (which eliminated 
the well-grounded claim requirement) is retroactively 
applicable to decisions of the Board entered before the 
enactment date of the VCAA, and that section 3(a) of the VCAA 
(covering duty-to-notify and duty-to-assist provisions) is 
not retroactively applicable to pre-VCAA decisions of the 
Board.  See Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002); Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002) 
(stating that Dyment "was plainly correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
appellant's claims file, to ascertain whether remand to the 
RO is necessary in order to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the SOC 
provided by the RO in January 2002, the appellant has been 
given notice of the information and/or medical evidence 
necessary to substantiate her claim.  More specifically, in 
an evidence development letter dated in February 2003, the 
appellant was advised in detail that, under the enhanced VCAA 
notice and assistance requirements, VA would obtain VA 
treatment records and any adequately described private 
treatment records on her behalf, as well as employment 
records, Federal, State and local government records, and any 
other records which she might identify, if she so requested.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting 
that VA must communicate with claimants as to the evidentiary 
development requirements of the VCAA).  See also Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).

A copy of the February 2003 letter was sent to the 
appellant's representative, as well.  To date, no reply to 
the letter has been received.  It thus appears that all 
obtainable evidence identified by the veteran relative to her 
claim has been obtained and associated with the claims 
folder, and that neither she nor her representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C.A. §§ 5103 and 
5103A (West 2002)).  The Board therefore finds that no useful 
purpose would be served in remanding this matter for more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2001); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (now codified as 
amended at 38 U.S.C. § 5107(b) (2002)).

B.  Discussion

The appellant contends that the veteran's death was 
proximately due to rheumatic fever, which she alleges was 
incurred during the veteran's childhood and aggravated by 
active military service.  Alternatively, the appellant 
alleges that the veteran fell on a ladder during service and 
fractured a rib.  According to the appellant the veteran's 
alleged injury in service caused him to suffer a collapsed 
lung in April 1946, which ultimately, according to the 
appellant, led to his heart disease and death.  

Under applicable law, service connection may be granted for 
disability resulting from disease or injury, which was 
incurred in, or aggravated by, active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2002).  
Service connection may be also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection may also be granted for a disability, which is 
proximately due to, or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a).

The veteran's service medical records are silent for any 
complaint, treatment, or diagnosis of any cardiovascular or 
heart abnormality.  At the time of his, death the veteran was 
service-connected for a bilateral ear condition, evaluated as 
10 percent disabling.  

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to it.  The death of 
a veteran will be considered as having been due to a service-
connected disability when such disability was either the 
principal or contributory cause of death.  38 C.F.R. § 
3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  The 
service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, combined to cause death, or aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c).  The debilitating effects 
of a service-connected disability must have made the veteran 
materially less capable of resisting the fatal disease or 
must have had a material influence in accelerating death.  
See Lathan v. Brown, 7 Vet. App. 359 (1995).  

The veteran's death certificate identifies his cause of death 
as cardiopulmonary arrest (noted to have preceded his death 
by 3 minutes), due to congestive heart failure (of three 
years' duration), due to arteriosclerotic cardiovascular 
disease (noted to have existed for 30 years before death).  
There is no indication that the veteran's service-connected 
ear disorder contributed in any way to his death.  
Additionally, as indicated above there is no indication that 
the veteran's cardiovascular condition was either incurred in 
or aggravated by active military service.  In fact, the 
October 2001 VA examiner specifically indicated that the 
veteran's cardiovascular disease was neither incurred in nor 
aggravated by active military service.  More specifically, 
the examiner concluded that, even assuming the veteran 
suffered from rheumatic fever as a child, no residual of that 
disorder was aggravated by active military service, and that 
it did not cause cardiovascular disease later in life.  
Further, the examiner concluded that the veteran's chest 
trauma in service had not caused his cardiovascular problems.  
Finally, the examiner opined that the pneumothorax (collapsed 
lung) that the veteran suffered within five months of his 
discharge from service had not caused or led to the 
cardiovascular disease that resulted in his death.  

The Board appreciates the appellant's sincere contentions 
regarding the cause of her husband's death.  However, as a 
layperson she not professionally competent to opine on 
matters that require medical knowledge.  See Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).  

Furthermore, the articles and treatises submitted by the 
appellant do not represent competent medical evidence.  
Although it is true that "[a] veteran with a competent 
medical diagnosis of a current disorder may invoke an 
accepted medical treatise in order to establish the required 
nexus [to show service connection]", Hensley v. West, 212 
F.3d 1255, 1265 (Fed. Cir. 2000), the general rule is that 
"an attempt to establish a medical nexus to a disease or 
injury solely by generic information in a medical journal or 
treatise 'is too general and inconclusive' . . . ."  Mattern 
v. West, 12 Vet. App. 222, 229 (1999) (citing cases).  

Therefore and for the reasons discussed above, the Board 
finds that the veteran's death was not caused by, or the 
proximate result of, any service-connected disability.  



ORDER

Service connection for the cause of the veteran's death is 
denied.  




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

